
	
		III
		111th CONGRESS
		1st Session
		S. RES. 78
		IN THE SENATE OF THE UNITED STATES
		
			March 18, 2009
			Mr. Chambliss (for
			 himself and Ms. Landrieu) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating March 22, 2009, as
		  National Rehabilitation Counselors Appreciation
		  Day.
	
	
		Whereas rehabilitation counselors conduct assessments,
			 provide counseling, support families, and plan and implement rehabilitation
			 programs for those in need of rehabilitation;
		Whereas the purpose of professional organizations for
			 rehabilitation counseling and education is to promote the improvement of
			 rehabilitation services available to individuals with disabilities through
			 quality education for counselors and rehabilitation research;
		Whereas various professional organizations, including the
			 National Rehabilitation Association, Rehabilitation Counselors and Educators
			 Association, the National Council on Rehabilitation Education, the National
			 Rehabilitation Counseling Association, the American Rehabilitation Counseling
			 Association, the Commission on Rehabilitation Counselor Certification, the
			 Council of State Administrators of Vocational Rehabilitation, and the Council
			 on Rehabilitation Education, have vigorously advocated up-to-date education and
			 training and the maintenance of professional standards in the field of
			 rehabilitation counseling and education;
		Whereas on March 22, 1983, Martha Walker of Kent State
			 University, who was President of the National Council on Rehabilitation
			 Education, testified before the Subcommittee on Select Education of the
			 Committee on Education and Labor of the House of Representatives, and was
			 instrumental in bringing the need for qualified rehabilitation counselors to
			 the attention of Congress; and
		Whereas the efforts of Martha Walker led to the enactment
			 of laws that require rehabilitation counselors to have proper credentials, in
			 order to provide a higher quality of service to those in need of
			 rehabilitation: Now, therefore, be it
		
	
		That the Senate—
			(1)designates March
			 22, 2009, as National Rehabilitation Counselors Appreciation
			 Day; and
			(2)commends—
				(A)rehabilitation
			 counselors, for their dedication and the hard work they provide to individuals
			 in need of rehabilitation; and
				(B)professional
			 organizations, for the efforts they have made to assist those who require
			 rehabilitation.
				
